United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OCCUPATIONAL HEALTH CLINIC,
Gainesville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0723
Issued: September 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 13, 2017 appellant filed a timely appeal from an October 28, 2016 merit
decision and a January 26, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
entitlement to wage-loss compensation and schedule award benefits effective February 5, 2016
as she refused an offer of suitable work under section 8106(c)(2) of FECA; and (2) whether
OWCP properly denied appellant’s request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. The relevant facts of that
decision are incorporated herein. The facts relevant to the current appeal are set forth below.
On May 29, 2005 appellant, then a 47-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging on May 28, 2005 she injured her right hand due to constant repositioning
of a patient with feeding tubes pursuant to the physicians orders
On November 28, 2005 OWCP denied appellant’s claim finding that she had failed to
submit sufficient evidence to establish a diagnosed condition due to the accepted employment
incident. Appellant, through counsel, requested reconsideration on December 1, 2005. By
decision dated January 17, 2006, OWCP found that she had not established a causal relationship
between her bilateral wrist conditions and her employment. Counsel requested reconsideration.
By decision dated June 20, 2006, OWCP denied modification of its prior decision.2 By Order
Remanding Case, dated October 31, 2006,3 the Board remanded appellant’s claim to OWCP for
reassemblage of the record and issuance of an appropriate decision.4
In a decision dated November 3, 2006, OWCP found that appellant had not submitted
sufficient medical evidence to establish a causal relationship between her accepted employment
activities on May 28, 2005 and her right wrist condition. Counsel appealed to the Board. In its
August 6, 2007 decision, the Board affirmed this decision.5
Counsel requested reconsideration on August 5, 2008. On October 23, 2008 OWCP
accepted appellant’s claim for right wrist strain, but found that she had no disability due to this
condition after August 18, 2005. On February 23, 2009 it accepted the additional condition of
volar intercalated segmental instability (VISI) deformity of the right wrist secondary to ligament
injury. On September 15, 2009 counsel requested that a diagnosed emotional condition be
accepted as causally related to her work injury. OWCP denied this request in a January 22, 2010
decision. After counsel requested an oral hearing, in a March 16, 2010 decision, an OWCP
hearing representative found that the issue was not in posture for a decision and remanded the
claim for further development by OWCP.
OWCP accepted appellant’s claim for a temporary aggravation of depression for the
period May 28, 2005 through October 5, 2010. In a decision dated March 29, 2011, it terminated
medical and wage-loss benefits for her mental condition effective October 5, 2010. OWCP
noted that benefits for other accepted conditions were not terminated. Following counsel’s
request for an oral hearing, on January 11, 2012 OWCP’s hearing representative affirmed the
March 29, 2011 decision. Appellant elected FECA benefits from December 16, 2005 through
October 6, 2010 rather than disability retirement benefits. On February 20, 2012 counsel filed on
2

This decision, however, was not in the record at the time of appellant’s initial appeal to the Board.

3

Order Remanding Case, Docket No. 06-1740 (issued October 31, 2006).

4

On September 27, 2006 the Office of Personnel Management granted appellant disability retirement.

5

Docket No. 07-0502 (issued August 6, 2007).

2

her behalf claims for compensation (Form CA-7) for the period beginning October 6, 2010. By
decision dated April 6, 2012, OWCP paid wage-loss benefits beginning October 6, 2010. It
thereafter placed appellant on the periodic compensation rolls.
Dr. Roger D. Powell, a Board-certified orthopedic surgeon, examined appellant on
December 1, 2008 and opined that she was not capable of pulling and pushing heavy patients due
to her wrist condition. He also reported that she had chronic pain due to a herniated disc and
bipolar personality disorder. Dr. Powell found that appellant could use her right hand, but could
not lift patients. He completed a work capacity evaluation on April 14, 2014 and indicated that
she could not perform her usual job and could not work eight hours a day, but could work in a
limited-duty position.
In a note dated April 14, 2014, Dr. Powell noted that appellant had experienced several
nonemployment-related illnesses including cancer. He diagnosed right wrist injury. Dr. Powell
found limited range of motion, mild tenderness over the distal radius, and minimal swelling. He
completed an additional work capacity evaluation and again found that appellant could not work.
Dr. Powell indicated that his restrictions were permanent. He noted that appellant could not
reach for more than one hour, could not reach above the shoulder on the right, and restricted her
repetitive movements of her wrists to 15 minutes within an hour. Dr. Powell further restricted
her pushing and pulling to five pounds on the right side and indicated that she could not climb
ladders.
Dr. Powell completed another report on April 28, 2014 and noted appellant’s ongoing
right wrist conditions. He diagnosed extensor carpi ulnaris (ECU) tenosynovitis. Dr. Powell
indicated that appellant had difficulty with heavy lifting and would be unable to lift 50 pounds.
He found that she could stand eight hours a day, sit eight hours a day, and walk intermittently for
eight hours a day. Dr. Powell reported that appellant could not kneel, bend, or stoop as she could
not push up on the right wrist. He found that she could not push or pull for eight hours a day, but
could climb stairs intermittently. On April 28, 2014 Dr. Powell examined appellant due to pain
on the ulnar aspect of her right wrist and provided a cortisone injection. He provided a second
injection on May 28, 2014 due to her moderate discomfort from ECU tenosynovitis.
In November 14 and December 1, 2014 notes, Dr. James W. Berk, Board-certified in
family and sports medicines, diagnosed lumbar degenerative disc disease with facet arthropathy.
He noted that appellant reported chronic low back pain with moderate-to-severe pain in the low
back. Dr. Berk listed the additional conditions of lung cancer and history of chronic pain
syndrome. He examined appellant and found that she was able to get up from a seated position
without difficulty. Dr. Berk diagnosed L5-S1 facet arthropathy and spinal stenosis L4-5.
On January 8, 2015 the employing establishment offered appellant a permanent full-time
position as an information receptionist. This position required lifting up to five pounds, sitting
up to eight hours a day, standing and walking up to one hour intermittently, and intermittent
reaching above the shoulder and fine manipulation.
Appellant refused the job offer on February 3, 2015 and asserted that she had developed
additional conditions which prevented her from returning to work. These alleged new conditions
included lumbar degenerative disc disease with severe facet arthrosis L5-S1. Appellant alleged

3

that she was not capable of sitting for long periods of time, walking long distances, and driving
two hours to and from the employing establishment. She noted that she was receiving treatment
for kidney stones and had been diagnosed with lung cancer which required periodic treatment.
Dr. Powell completed a duty status report on November 17, 2014 and indicated that
appellant could perform the duties of an information receptionist.
On June 16, 2015 OWCP referred appellant, a statement of accepted facts, and list of
questions for a second opinion evaluation with Dr. George C. Hochreiter, an osteopath.
Dr. Powell completed a work capacity evaluation on June 29, 2015 and provided
restrictions for appellant’s right hand only. He found that appellant could reach above the
shoulder for one hour a day and that she could perform repetitive movements of the wrists for
one hour. Dr. Powell also restricted appellant’s repetitive pushing of the right hand. He noted
that she required a 10-minute break every hour. Dr. Powell reported that appellant underwent
back surgery on May 17, 2015 with additional required restrictions. He completed a note on
June 29, 2015 and again diagnosed ECU tenosynovitis and ulnar wrist pain on the right.
Dr. Powell opined that appellant could work light duty with no long-term repetitive motion and
no lifting more than 10 pounds on the right. He found that she would require frequent breaks.
On June 30, 2015 appellant asserted that it would be difficult for her to travel more than
60 miles to the second opinion examination due to her recent back surgery which had occurred
on May 17, 2015. She requested a second opinion examination with a physician closer to her
residence. OWCP scheduled an additional appointment with Dr. Hochreiter on August 10, 2015.
In a report dated September 16, 2015, Dr. Hochreiter diagnosed postoperative ulnar
shortening and four corner fusion of the right wrist with persistent discomfort. He found that
appellant had continuing symptoms of her right wrist condition including tenderness to palpation
and mildly limited motion. Dr. Hochreiter opined that these conditions were causally related to
the accepted employment injury. He found that appellant was not totally disabled, but did have
right wrist limitations with pinching grip. Dr. Hochreiter also noted that she had other
limitations because of her back. He indicated that appellant would be restricted with lifting,
pushing, and pulling. Dr. Hochreiter found that she could lift up to 30 pounds rarely, 20 pounds
occasionally, and 15 pounds frequently. He determined that appellant could lift 20 pounds up to
three hours in an eight-hour day. Dr. Hochreiter opined that appellant could push and pull 40
pounds up to three hours in an eight-hour day. He completed the work capacity evaluation with
these restrictions and noted that she could work eight hours a day at the light strength level.
On October 30, 2015 the employing establishment again offered appellant the position of
information receptionist at the Lake City Veteran Affairs Medical Center. Appellant’s tour of
duty would be from 8:00 a.m. to 4:30 p.m. or eight hours a day. The position was classified as
sedentary with eight hours of sitting, although she was free to stand or change positions as
frequently as needed. The position could infrequently require lifting file folders up to one pound
in weight, but no pushing, pulling, squatting, reaching, or reaching above the shoulder was
required. The duties were welcoming visitors by greeting them in person or on the telephone,
answering or referring inquiries from visitors and staff, and directing visitors to the clinic areas.
The position did not require use of the fax or copy machine, computer skills, or typing work.

4

In a letter dated November 5, 2015, appellant noted that she had a subsequently arising
back condition and noted difficulty in making the drive from her home to the employing
establishment. By letter dated November 9, 2015, the employing establishment addressed her
concerns noting that the offered position was sedentary, and required lifting only up to one
pound. It noted no pushing, pulling, squatting, reaching, or reaching above the shoulders was
required. The employing establishment also reported that, based on computer calculations, it
was located 33 miles from appellant’s home.
On November 17, 2015 OWCP informed appellant that the offered position of
receptionist was suitable based on the medical evidence. It also noted that the position remained
available. OWCP reviewed appellant’s listed concerns and noted that the lifting requirements of
the position were within the restrictions imposed by both Drs. Powell and Hochreiter. OWCP
further noted that she was capable of working eight hours a day in accordance to both physicians.
It addressed appellant’s alleged additional medical conditions and noted that there was no
medical evidence of record supporting her inability to perform the offered position due to these
conditions. OWCP afforded her 30 days to accept the position or offer her written reasons for
refusal.
On December 11, 2015 appellant provided additional medical evidence in support of her
claim of limitations on sitting and driving. Dr. Laurel Ann Warwicke, a physician Boardcertified in radiation oncology, examined appellant on October 5, 2012 and diagnosed poorly
differentiated squamous cell carcinoma in the lung or stage IIIA nonsmall cell lung cancer. She
recommended chemotherapy.
On September 8, 2015 Dr. Prathima Reddy, a Board-certified physiatrist, examined
appellant due to severe low back pain following a motor vehicle accident which had occurred in
2006. She found limited range of motion in the lumbar spine and diagnosed degenerative lumbar
intervertebral disc and post-laminectomy syndrome in the lumbar area. Dr. Reddy noted that
appellant had a lumbar decompression with fusion at L4-5, and that appellant had persistent
lower back pain due to L5-S1 degenerative disc and facet arthritis.
Appellant submitted a November 11, 2015 chest computerized tomography scan which
demonstrated no evidence of lung cancer recurrence or metastasis. She also submitted a
November 17, 2015 note from a nurse practitioner.
Dr. Robert G. Valentine, a pain management physician, examined appellant on
December 1, 2015 due to low back pain. He diagnosed lumbosacral spondylosis, degenerative
lumbar intervertebral disc, post-laminectomy syndrome, and diabetes.
In a letter dated January 14, 2016, OWCP informed appellant that it found the offered
position of receptionist suitable on November 17, 2015 and had afforded her 30 days to accept
the position or provide her reasons for refusal. It reviewed the evidence submitted since the
November 17, 2015 letter and found that it did not address her disability for work in the offered
position of receptionist due to any diagnosed condition. OWCP informed appellant that the
evidence submitted did not establish that the offered position was not suitable work. It afforded
her an additional 15 days to accept the offered position and noted that if she refused the position
her entitlement to wage-loss compensation and schedule award benefits would be terminated.

5

Appellant responded on January 20, 2016 and noted that the records she submitted were
not exhaustive. She asserted that she was not asked to provide records that specifically
addressed her inability to perform the offered position. Appellant noted that on January 6, 2016
she underwent a nerve ablation on her lower back and that Dr. Rosario suspected bone spurs.
She contended that there were other factors that affected her wage-earning capacity. On
January 31, 2016 appellant again alleged that OWCP was ignoring her other medical conditions
in finding the receptionist position suitable work. She alleged additional conditions including the
inability to see at night, social phobia and anxiety, limitations due to her back pain, drowsiness
due to medications, and heel spurs. Appellant asserted that OWCP had an obligation to develop
the medical evidence to determine all her work restrictions including nonwork-related
conditions.
By decision dated February 4, 2016, OWCP terminated appellant’s wage-loss
compensation and entitlement to schedule award benefits effective February 5, 2016 as she had
refused suitable work in accordance with 5 U.S.C. § 8106(c)(2). It noted that the decision did
not affect coverage of her medical benefits which were still authorized if needed to treat her
accepted work-related conditions.6
Appellant requested an oral hearing on February 18, 2016. She argued that her benefits
were wrongly terminated as OWCP did not consider her work restrictions due to her back injury.
In a note dated February 17, 2016, Dr. Valentine found that appellant had a great deal of low
back pain which severely limited her activities and her ability to sit. He noted that she was
unable to sit longer than an hour without having to lie down to relieve her back pain. Appellant
also submitted notes from a physical therapist.
Dr. Paul W. Snider, a physician Board-certified in emergency medicine, examined
appellant on October 9, 2006 due to progressive low back pain. He diagnosed lumbar strain.
Appellant underwent a lumbar epidural injection on May 12, 2007. She underwent a lumbar
magnetic resonance imaging (MRI) scan on May 14, 2007. Dr. Steven A. Reid, a Boardcertified neurosurgeon, examined appellant on July 16, 2007 following a September 20, 2006
motor vehicle accident when a sport utility vehicle backed into the passenger door of appellant’s
car. He reviewed a May 14, 2007 lumbar MRI scan which showed a central and left paracentral
disc protrusion at the L5-S1 level with posterior displacement of the descending S1 nerve root.
Appellant reported increased symptoms when sitting or walking. On December 4, 2007 Dr. Reid
recommended an L5-S1 microsurgical hemilaminotomies with discectomy.
In a letter dated March 2, 20016, appellant changed her request for an oral hearing to a
request for a review of the written record. In a June 30, 2016 decision, a hearing representative
found that there was no medical evidence of record supporting her disability for work in the
offered receptionist position and affirmed the December 4, 2016 decision.
On October 11, 2016 appellant requested reconsideration and noted that she underwent a
laminectomy with fusion on May 15, 2015. On October 10, 2016 Dr. Valentine diagnosed
6

In a February 16, 2016 preliminary decision, OWCP found that appellant received a $268.33 overpayment for
the period February 5 through 6, 2015 as her compensation was terminated on February 5, 2016. It administratively
terminated this debt on March 24, 2016.

6

severe low back pain limiting activity and even sitting. He noted that the sitting issue suggested
a discogenic component, compatible with her L5-S1 degenerative disc disease. Dr. Valentine
diagnosed intractable lumbar pain due to degenerative disc disease L5-S1. He opined, “Sitting
increases intradiscal pressure, intensifying pain in a sensitized lumbar disc. Therefore,
[appellant] is unable to tolerate prolonged sitting and is restricted to sitting no more than one
hour before lying down, or 30 minutes before standing. She is unable to engage in prolonged
sitting. This precludes employment in a typical sedentary position unless accommodations can
be made for the previously noted position changes.”
By decision dated October 28, 2016, OWCP denied modification of its prior decisions. It
noted that the offered position allowed appellant to stand or change positions as frequently as
needed. OWCP found that there was no rationalized medical evidence supporting her claim that
the offered position was not suitable.
Appellant requested reconsideration on December 9, 2016. She disagreed with OWCP’s
assessment of the medical evidence and alleged that she would be required to drive four hours
round trip to the employing establishment.
By decision dated January 26, 2017, OWCP declined to reopen appellant’s claim for
consideration of the merits. It found that her letter neither raised substantive legal questions nor
included new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
It is well settled that once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.7 As OWCP in this case terminated
appellant’s compensation under 5 U.S.C. § 8106(c), OWCP must establish that she refused an
offer of suitable work. Section 8106(c) of FECA8 provides that a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by, or secured for the
employee is not entitled to compensation. OWCP’s regulations provide that OWCP shall advise
the employee that it has found the offered work to be suitable and afford the employee 30 days to
accept the job or present any reasons to counter the finding of suitability. If the employee
presents such reasons and OWCP determines that the reasons are unacceptable, it will notify the
employee of that determination and that she has 15 days in which to accept the offered work
without penalty.9
Section 8106(c) will be narrowly construed as it serves as a penalty provision, which may
bar an employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.10 Section 10.517(a) of FECA’s implementing regulations provide that an
7

Mohamed Yunis, 42 ECAB 325, 334 (1991).

8

5 U.S.C. § 8106(c)(2).

9

20 C.F.R. § 10.516.

10

D.C., Docket No. 16-1665 (issued April 13, 2017); Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson,
46 ECAB 1002 (1995).

7

employee who refuses or neglects to work after suitable work has been offered or secured, has
the burden of showing that such refusal or failure to work was reasonable or justified.11 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.12
OWCP has the burden of demonstrating that the employee can work, setting forth the
specific restrictions, if any, on the employee’s ability to work, establishing that a position has
been offered within the employee’s work restrictions and setting for the specific job
requirements of the position.13 It is well established that OWCP must consider preexisting and
subsequently acquired conditions in the evaluation of suitability of an offered position.14 After
termination or modification of benefits clearly warranted, on the basis of the evidence, the
burden for reinstating benefits shifts to the employee.15
ANALYSIS -- ISSUE 1
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
entitlement to wage-loss compensation and schedule award benefits effective February 5, 2016
under section 8106(c)(2) of FECA.
OWCP accepted appellant’s claim for right wrist strain and VISI deformity of the right
wrist secondary to ligament injury. On October 30, 2015 the employing establishment offered
her a position as an information receptionist at Lake City Veteran Affairs Medical Center. The
position was classified as sedentary with hours of sitting, although she was free to stand or
change positions as frequently as need. The position required lifting file folders up to one pound
in weight, but no pushing, pulling, squatting, reaching, or reaching above the shoulder was
required. This position was within the restrictions set by both appellant’s attending physician
and OWCP’s referral physician, Dr. Hochreiter for her right arm. However, in his September 16,
2015 report, Dr. Hochreiter noted that appellant had other limitations because of her back.
Dr. Powell also noted opined on June 29, 2015 that she underwent back surgery on May 17, 2015
and that she would require additional restrictions due to her back conditions beyond those
offered for her right arm.
OWCP informed appellant that the position was suitable on November 17, 2015. The
Board notes, however, that the medical evidence clearly reflects that she was receiving medical
treatment for a subsequently arising back condition. Dr. Hochreiter indicated that he had not
reviewed the offered position prior to determining whether appellant was capable of performing
the position.16 Dr. Hochreiter and Dr. Powell had both indicated that she had additional
11

20 C.F.R. § 10.517(a).

12

Id. at § 10.516.

13

See Linda Hilton, 52 ECAB 476 (2001).

14

Richard P. Cortes, 56 ECAB 200 (2004).

15

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

16

Y.A., 59 ECAB 701 (2008).

8

restrictions due to her back condition. OWCP’s procedures provide that the claimant must be
taken as a whole person. If a nonwork-related condition results in work restrictions, those must
be considered. The Board finds that OWCP failed to establish a suitable work position as it did
not develop the medical evidence to determine whether appellant was capable of performing the
position of receptionist given her subsequently arising back condition. As a penalty provision,
section 8106(c)(2) must be narrowly construed.17 OWCP did not discharge its burden of proof to
justify the termination of appellant’s wage-loss compensation and schedule award benefits.18
CONCLUSION
The Board finds that OWCP failed to meet its burden to terminate appellant’s entitlement
to wage-loss compensation and schedule award benefits effective February 5, 2016 as she
refused an offer of suitable work under section 8106(c)(2) of FECA.
ORDER
IT IS HEREBY ORDERED THAT January 26, 2017 and October 28, 2016 decisions
of Office of Workers’ Compensation Programs are reversed.
Issued: September 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

See Karen Spurling, 56 ECAB 189 (2004); Christine P. Burgess, 43 ECAB 449 (1992).

18

Due to the disposition of this issue, it is not necessary for the Board to address the nonmerit issue on appeal.

9

